Title: To James Madison from Thomas Jefferson, 15 August 1804
From: Jefferson, Thomas
To: Madison, James



Dear SirMonticello Aug. 15. 04.
Your letter dated the 7th. should probably have been of the 14th. as I received it only by that day’s post. I return you Monroe’s letter, which is of an awful complexion; and I do not wonder the communication it contains made some impression on him. To a person placed in Europe, surrounded by the immense resources of the nations there, and the greater wickedness of their courts, even the limits which nature imposes on their enterprises are scarcely sensible. It is impossible that France and England should combine for any purpose; their mutual distrust and deadly hatred of each other admits no cooperation. It is impossible that England should be willing to see France repossess Louisiana or get footing on our continent; and that France should willingly see the US. re-annexed to the British dominions. That the Bourbons should be replaced on their throne, and agree to any terms of restitution is possible: but that they and England joined could recover us to British dominion is impossible. If these things are not so, then human reason is of no aid in conjecturing the conduct of nations. Still however it is our unquestionable interest & duty to conduct ourselves with such sincere friendship & impartiality towards both nations as that each may see unequivocally, what is unquestionably true, that we may be very possibly driven into her scale by unjust conduct in the other. I am so much impressed with the expediency of putting a termination to the right of France to patronize the rights of Louisiana, which will cease with their compleat adoption as citizens of the US. that I wish to see that take place on the meeting of Congress. I inclose you a paragraph from a newspaper respecting Saint Domingo which gives me uneasiness. Still I consider the British insults in our harbour as more threatening. We cannot be respected by France as a neutral nation, nor by the world or ourselves as an independant one, if we do not take effectual measures to support at every risk, our authority within our own harbours. I shall write to mr. Wagner directly (that a post may not be lost by passing thro’ you) to send us blank commissions for Orleans & Louisiana, ready sealed, to be filled up signed & forwarded by us. Affectionate salutations and constant esteem.
Th: Jefferson
